 Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 1 of
                                       52




    When
  There Was
 Another Me
Harold Garde




                                        51
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 2 of
                                      52




                                      52
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 3 of
                                      52




                     When
                   There Was
                  Another Me

                Harold Garde
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 4 of
                                      52




                                       2
          Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 5 of
                                                52




This catalogue is published on the occasion of the        Published by
exhibition When There Was Another Me: Harold Garde        Museum of Art Alliance
University of Maine Museum of Art, Bangor, Maine          PO Box 1507
May 17 to August 31, 2019                                 Bangor, Maine
                                                          President: Sandra Blake Leonard
When There Was Another Me: Harold Garde
organized by George Kinghorn, Executive Director          Certain images are covered by claims to copyright
& Curator, University of Maine Museum of Art, with        cited in image credits.
essays by George Kinghorn and Carl Little.
                                                          Cover image: Harold Garde, Two Figures, 1994,
Graphic Design: Heather Magee                             Acrylic on canvas, 96 x 54 in.

Photography: David Clough and Walter Smalling             University of Maine Museum of Art
                                                          Executive Director & Curator: George Kinghorn
Documentation: Sara Belisle                               Assistant Director for Finance, Administration &
                                                          Membership: Kathryn Jovanelli
Copyediting: Kathryn Jovanelli
                                                          Senior Museum Educator & Marketing
With exception of Sculpture on Table,                     Manager: Kat Johnson
all works of art are courtesy of the artist and           Registrar: Sara Belisle
ArtSuite Gallery, New York                                Preparator: Aaron Pyle

Printing: J.S. McCarthy Printers, Augusta, Maine          University of Maine Museum of Art
                                                          40 Harlow Street
ISBN 978-0-578-47542-4                                    Bangor, Maine 04401
                                                          207-581-3300
©2019, Museum of Art Alliance. All rights reserved.       www.umma.umaine.edu
No part of this publication may be reproduced or
transmitted in any form or by means electronic or         For more information on Harold Garde please visit
mechanical, including photocopying, recording             www.haroldgarde.com
or information storage or retrieval system, without
permission in writing from the publisher.




                                                      3
          Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 6 of
                                                52




Blueface, 1994
Strappo on paper, 22 x 29 3/4 in.

                                                 4
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 7 of
                                      52




                                       5
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 8 of
                                      52




                                                                         Judgment, 1994
                                                            Acrylic on canvas, 54 x 96 in.

                                              6
  Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 9 of
                                        52




Untitled, 1993
Strappo on paper, 22 x 15 in.

                                  7
        Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 10 of
                                               52




Red Hat, 1987
Monotype on paper, 26 1/2 x 22 in.

                                               8
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 11 of
                                       52




                                                                          Large Head, 1987
                                                              Monotype on paper, 30 x 22 in.

                                       9
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 12 of
                                                52




Curator’s Introduction
                                                                                               George Kinghorn
                                                                                Executive Director and Curator
                                                                             University of Maine Museum of Art




T
           he University of Maine Museum of Art                harken back to the early Expressionists, particularly
           (UMMA) is pleased to present When There             German artists such as Ernst Ludwig Kirchner and
           Was Another Me, a large-scale exhibition            Karl Schmidt-Rottluff. Both artists were among the
           featuring an assortment of forceful and             founders in 1905 of the formidable artist group Die
stimulating works by Harold Garde. The artist, who             Brücke (The Bridge). This group sought to create a new
splits his time between Florida and Maine, has                 form of artistic expression in which color and subject
exhibited widely throughout the US. Garde, now in his          matter were liberated from all traditional approaches.
96th year, continues to produce works of great energy,
intensity and relevance.                                       The tenets of Expressionism were revived and
                                                               expanded upon in the 1970s and 1980s by Neo-
While Garde has created a vast quantity of paintings           Expressionist artists including Garde (or the
and many unique series throughout his life’s                   Transavanguardia as recognized by its Italian
work—from chairs to kimonos to solely abstract                 practitioners), who looked back to the works of earlier
compositions—this exhibition offers an extensive and           German Expressionist painters. Garde’s energetic and
focused look at recurrent subjects from throughout             gestural handling of figures also draws a connection
his career: figure and portraits. Within these selected        to works by notable Neo-Expressionists such as
works one sees the authority of Garde’s mark making            Mimmo Paladino and Francesco Clemente.
and his spirited use of color. The figurative pieces
chosen for this exhibition are emotionally complex,            The UMaine Museum of Art has a long tradition of
challenging, and unharnessed. At times they are                presenting compelling and, at times, challenging
humorous, confounding, and even unnerving.                     contemporary exhibitions that shed light on the
Above all, they convey conflicting states of mind as           human condition and highlight the dynamic evolution
well as the complex nature of humanity; topics that            of artistic practice. UMMA is pleased to showcase this
are particularly relevant in contemporary art and              commanding selection of works by Harold Garde, an
society today.                                                 artist who continues to contribute to the landscape of
                                                               contemporary art through his sustained and rigorous
Although the artist’s early exposure to Abstract               studio practice and passionate point of view.
Expressionism continues to infuse his paintings today,
his ongoing exploration of portraiture and the figure
conveys another significant facet of his enduring
creative practice. Garde’s works showcased at UMMA




                                                          10
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 13 of
                                       52




                                                                            Pinnacle, 1988
                                                           Monotype on Paper, 30 x 22 1/8 in.




                                       11
           Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 14 of
                                                  52


Harold Garde: En Garde!
                                                                                                          Carl Little




Harold Garde in his studio.




T
         o properly appreciate Harold Garde’s life              he went on to City College of New York where he
         work, some biographical context is required.           majored in science. His early interest in art was
         Born in Brooklyn, New York, in 1923, Garde             generated by living in New York City and his sister’s
         was the son of parents who emigrated from              social friendships.
Eastern Europe. His father became a factory worker;
his mother worked as a dressmaker until after his sister        Garde’s education was interrupted by World War
was born (in 1917) when she became a homemaker.                 II. Enlisting in the Army Air Corps in 1942, he found
                                                                himself stationed in the Philippines. It was in this
Garde attended Stuyvesant High School in Lower                  foreign environment that he began to cultivate an
Manhattan, a specialized college-preparatory school             interest in the arts, through his interactions with
known for its scholastic excellence. From there,                fellow servicemen: actors, musicians, visual artists.

                                                           12
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 15 of
                                                52




After the war, drawing on the G.I. Bill, he enrolled at        In order to be free to paint, Garde needed teaching
the University of Wyoming in Laramie, intending to             credentials, which he acquired at Columbia University,
become a teacher.                                              earning an MA in Fine Arts and Art Education in 1951.
                                                               Following Columbia he taught for two years at a
On something of a whim, Garde took a studio art class          secondary school in Roselle, New Jersey, before
with George McNeil (1908-1995), a major Abstract-              entering the interior and architectural design world in
Expressionist painter who was a studio assistant,              New York City where he worked for 15 years. In 1968,
along with Jackson Pollock, for Hans Hofmann (1880-            the married, father of four, returned to teaching art
1966). In the words of art historian Martica Sawin,            at Nassau Community College and at a secondary
the encounter with McNeil “determined Garde’s                  school in Port Washington.
commitment to art and started him on the way to
becoming an expressionist himself.”                            All the while, Garde painted. Living in New York City
                                                               and on Long Island, he came into contact with art and
Like Black Mountain College and other incubators               artists brimming with new ideas. His work reflected the
of modern art at the time, Wyoming offered a                   times. Sawin offers this list of characteristics: “strong,
progressive art program. After McNeil, Garde studied           angular brushstrokes, warring darks and lights,
with the American surrealist Leon Kelly (1901-1982).           scrawled letters and numbers, ephemeral figures
Finally, from Ilya Bolotowsky (1907-1981) he learned           and sustained intensity of execution.” He freely mixed
about composition and structure from this master               Abstract Expressionism with surrealist and figurative
of geometric abstraction. Sawin again: “This meant             elements, drawing on his days in Wyoming.
that compressed into Garde’s studio experience [at
Wyoming] were three of the major forces in the art of          Garde taught until he was 62. While teaching didn’t
the day: expressionism, abstraction, and surrealism,           allow as much time at the easel as he would have
all of which can be seen interacting in his uninhibited        liked—and obliged him to later play catch-up with
approach to painting.” Indeed, it is that remarkable           his peers who had had that freedom—he has since
aesthetic blend that infuses Garde’s singular artistic         enjoyed more than 35 years of nearly non-stop art-
practice to this day.                                          making. He is, as the title of a video portrait puts it, a
                                                               “working artist.”
Garde had gotten into Abstract Expressionism on
the ground floor, as it were, and no matter how                Over the years Garde has often worked in series,
representational he might become later on, he never            choosing a form—a chair, a kimono—or a theme—
lost his love of the action and emotional drive of             pinnacle, puppets—and then playing variations on
America’s greatest homegrown art movement. De                  it. If Monet was concerned with changing effects of
Kooning was god. Years later, at the time of his 90th          light on a haystack or the façade of Rouen Cathedral,
birthday show at the Maine Jewish Museum, Garde                Garde approached his subjects in a more cerebral
told curator Nancy Davidson, “I paint to please myself,        manner, but also with something of a jazz cadence
but with de Kooning on my shoulder.”                           as he put his subjects through their paces. “A good
                                                               series,” he has noted, “should not be sequential.”
Garde drew on the nonrepresentational energy to
produce his own expressive inventions. Over time               Channeling his inner Ionesco, as it were, Garde
he painted a place for himself in the upper ranks of           embraced the empty chair as a subject upon which to
the second generation of Abstract Expressionists,              riff. As Jeanne M. Dowis writes in her brilliant essay for
alongside Stephen Pace (1918–2010), Grace Hartigan             the retrospective “Harold Garde: Painting. 50 years”
(1922–2008), and Theodoros Stamos (1922–1997).                 at the Museum of Florida Art in 2008, the chairs are

                                                          13
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 16 of
                                                52




portraits. “…Each chair,” she writes, “gains personality,        Indeed, the artist considers every piece of art “a
and it is up to the viewer to decide whether it is an            battle.” The work, he says, “should look inevitable but
accurate representation of a more complex character              not as perfect as I would like it to be, so I go on and do
or simply a seat.”                                               another one.” He climbs back into the studio and tries,
                                                                 in his words, “to keep a balance between thinking
Garde has been tempted to call the chairs self-                  and feeling, planning and having the courage to keep
portraits. Showing his particular sense of humor, he             trying to make changes, examine, re-examine.”
adds, “Self-portraits before I came into the room and
self-portraits after I left the room—in each case it’s an        Garde is an innovator, exploring ceramic and clay
empty chair.”                                                    sculptures, but also writing poetry and plays. In the
                                                                 1980s, he developed a technique he calls strappo, a
The kimono offered Garde another universal form on               way to transfer a dry acrylic paint image from glass
which to hang his painterly ideas. Like the bathrobes            onto paper or canvas. He has used this singular
of Jim Dine, the kimono is a kind an armature for                method to explore a range of imagery. When he
presenting Garde’s graphic and painterly invention.              showed a group of strappo pieces at the Center for
Like the chairs, the traditional Japanese garment                Maine Contemporary Art in 2012, he went out of his
changed over time, losing its descriptive function.              way to explain the process, in person and in a short
“I allowed some of the kimonos to become very                    video, and has led workshops to teach the technique.
ethereal,” Garde has noted, “so they practically float           On the eve of 2013 Garde made his very first New
off the canvas.”                                                 Year’s resolution: to do 90 strappo paintings in the
                                                                 first 90 days of his 90th year. He succeeded.
The Puppet and Pinnacle series enter more cerebral
and psychological territory. The former, Garde has               On a number of occasions Garde has commented on
said, relate the maker to the object—“My hand talking            the changes that took place in his work after moving
to myself.” The hand puppet was also a way to isolate            to Maine in the mid-1980s. His palette shifted, from
the head, remove it from the body. The Pinnacle                  the browns and grays of his city paintings to much
paintings went a step further, placing disembodied               brighter hues. The Maine light, he told an interviewer
heads, usually sideways, on pedestals. As Garde has              in 2010, “freshened” him up. He added: “I’m not sure
explained, “I live in my head; I assume other people             whether it’s age, too, wanting things to be brighter
will identify the idea that we live in our brains.”              and also allowing the paintings to be fresher.”

Garde has explored still life, various vessels, and other        Garde also found a community of artists in Belfast,
objects, sometimes combining them with figures. His              many of them centered around John Ames and his
renderings can be broad or more detailed depending               Gallery 68. The painter credits his inclusion in the
on his vision at the time. You can see echoes of other           landmark exhibition “On the Edge: Forty Years of Maine
artists—a Picasso figure, an Ensor mask, a Morandi               Painting 1952-1992,” curated by Christian Science
vase—but Garde is working from absorption and                    Monitor art critic Theodore F. Wolff for Maine Coast
admiration, not copying. He adds his own special                 Artists, with advancing his stature. “[Wolff] counted
expressionist sauce to art history.                              me among a small handful of artists whose work was
                                                                 about changing the parochial nature of art in Maine,”
When you watch Garde at his easel in the video
                                                                 he told critic Britta Konau in 2013, “and the related
portraits of him, you understand the “en garde” part of
                                                                 publicity really helped getting the word out about
the essay’s title. He is not fencing, per se, but he uses
                                                                 my painting.”
his paint brush as a kind of foil, feinting and jabbing.

                                                            14
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 17 of
                                                52




If, as Garde noted in a 2011 interview, he takes some              Garde is compelled, in his words, “to communicate
pride in “having learned a degree of socially accept-              individuality and hope that that will have a universal
able behavior,” when he paints, he states, he doesn’t              resonance.” As he states near the end of Dale
want, nor does he think he needs, to be polite—“That               Schierholt’s video portrait, “I have been a parent, a
is not the function of art” in his view. He calls creat-           husband, a homeowner, a functioning member [of
ing his canvases “a lonely occupation,” which is nec-              society] and a caring citizen—and while doing all of
essary to his creative process. “I relish the time and             those things I have continued to make art.” Bravo and
opportunity to work in my studio, I often bemoan that              en garde—and a toast to the canvases to come.
it is such a lonely effort.”
                                                                   Sources
“What I see in [Garde’s paintings],” painter Robert                Nancy Davidson, “Avant Garde,” interview with the
Shetterly told an interviewer in 2010, “is the long history        artist, Portland Monthly, September 2013
of his life and the struggle for him to understand what
he needs to use art to say.” Shetterly also noted the              Jeanne M. Dowis, Suzette McAvoy, and others,
painter’s drive: “Whether it’s the excitement of color             Harold Garde: Painting. 50 Years, exhibition catalogue,
and surface and design or the understanding of the                 Museum of Florida Art, 2008
nature of the human enterprise, he’s never rested
in exploring.”                                                     John Garrick, “Artist of the Month (June 2011): The
                                                                   ‘Living Legend’ Harold Garde”
Garde is his own man, authentic and driven. “I reach for
[the beautiful] in ways that are distinctive rather than           Richard Kane, director, Robert Shetterly, interviewer,
accepted,” he has said. He is always moving forward,               Harold Garde: Maine Master, video portrait, 2002
building upon the last thing he has done, drawing on
                                                                   Britta Konau, “A Dialogue with Harold Garde,” The Free
his intimate knowledge of paint in order to find the
                                                                   Press, December 18, 2013
fresh, with one goal: to be as honest with himself as
he can be.                                                         Aislinn Sarnacki, “Belfast artist finds inspiration in
                                                                   Maine’s coast,” Bangor Daily News, September 6, 2010
“A painting has to be true to what it is,” Garde has
stated; “It is paint applied to a two-dimensional                  Martica Sawin, essay for catalogue Harold Garde: Still
surface, and trying to hide that is trying to hide the             Life, Courthouse Gallery Fine Art, fall 2011
truth.” On another occasion he warned of the “charade
of conformity,” adding, “I trust myself to be irreverent;          Dale Schierholt, director, Harold Garde: Working Artist,
conformity is a form of death.”                                    video portrait

In the end, Garde’s life work, which is ongoing, reflects
a kind of existentialist viewpoint, an aesthetic and
vision based on the human condition. “I think we get
robbed of self in this society,” he once said. “I can’t
stop being a socially aware person,” he has stated,
adding, “I have to justify what I do, why I’m not burning
down city hall or organizing peace marches.”




                                                              15
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 18 of
                                                52


Personae Peculiare
                                                                                                George Kinghorn




Fig. 1




A
            menacing elongated face, segmented by              in doing so, creates images that range from playful
            bands of green, yellow and blue, gazes             and idiosyncratic to those that reflect isolation and
            intensely at the viewer, while what appears        loss. His works are less about depicting traditional
            to be a severed head or impulsively                notions of beauty or rendering a likeness of chosen
painted bust sits on a precarious three-legged table           subjects, and instead engage in portraying emotion
(fig. 2 and pg. 23). The pained and contorted face,            through color, gestural brushwork and other formal
looking more animal than human, is rendered in                 devices. The artist avoids asserting concrete
smudges of orange and blue as a black spiraling form           narratives. Instead he leaves the viewer to interpret
teeters atop its quirky head. With paintings such as           the enigmatic settings and the relationships of the
these, Harold Garde leads us into unknown territory.           motley cast of eccentric characters that populate
Peculiar characters—ranging from the comical to                the works.
the seductive and from the jovial to the grotesque—
inhabit the artist’s compositions.                             The artist’s early exposure to Abstract Expressionism
                                                               continues to permeate his work. However, when
Garde mines the depths of the human condition, and             such subject matter as figures and portraits are
                                                          16
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 19 of
                                                52

                                                  Fig. 3




Fig. 2




explored, Garde draws a palpable connection to                  and Ernst Ludwig Kirchner’s depiction of his
early Expressionists; notably the German artists of             varied subjects. For example, in Kirchner’s 1909-
Die Brücke. Fritz Bleyl, Erich Heckel, Ernst Ludwig             10 painting Marcella (fig. 3), the artist has painted a
Kirchner, and Karl Schmidt-Rottluff joined together             prepubescent girl using unnatural colors and a highly
in Dresden in 1905, while studying architecture, to             unconventional approach to render her anatomy.2
found Die Brücke or “The Bridge.” This group rejected           The girl sits awkwardly, with legs crossed, on a
traditional academic modes of painting in favor                 blue-and-black-striped cushion looking directly at
of works that conveyed emotional intensity; often               the viewer. Her distorted limbs and twisted posture
using non-natural, vibrant colors, and a raw gestural           are abnormal. The eyes and features on Marcella’s
drawing style to distort aspects of their subjects. “We         pale-pink face are defined by green, blue and yellow
want to achieve freedom of life and action against              marks that heighten the emotional content in the
well-established older forces,” the Die Brücke artists          portrayal of the girl. Garde’s non-traditional use
espoused. “Anyone who reproduces with immediacy                 of color and the stylization of anatomy and facial
and authenticity whatever moves him to create                   details are not unlike that of Kirchner and the other
belongs to us.”1 One sees this forward-thinking,                Die Brücke artists.
rebellious spirit in Garde, who has freely explored
any subject that inspired him regardless of external            Consider also Karl Schmidt-Rottluff’s Portrait of Emy,
pressures or art world predilections.                           1919 (fig. 4). The artist’s depiction of the sitter is wildly
                                                                expressive and even a bit unnerving. The artist has
There are striking similarities between Garde’s                 broken down his wife’s head into planar sections that
expressive and emotional rendering of the figure                resemble the angularity of sculpted African masks. Her
                                                           17
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 20 of
                                                52

             Fig. 4


                                                     eyes are asymmetrically placed and of two different
                                                     sizes. The features are rendered with vivid oranges
                                                     and yellows. She sits in front of an intensely colored
                                                     background that seems as if she’s been placed before
                                                     a fiery scene. Garde’s abstraction of forms and use of
                                                     color in Self Portrait as A Stranger (pg. 27) is not unlike
                                                     the raw, expressive approach employed in Schmidt-
                                                     Rottluff’s 1919 portrait.

Fig. 5                                               Garde’s unconventional placement of subjects with-
                                                     in a composition contributes to the psychological
                                                     intensity of his work. For example, in Two Figures
                                                     Standing, 1993 (fig. 5 and pg. 33), two characters are
                                                     situated within a darkened environment, yet they
                                                     seem emotionally detached. Garde’s compartmen-
                                                     talization of space—a convention seen in numerous
                                                     works—allows his figures to be united pictorially,
                                                     yet in the same instance, feel very isolated. Adding
                                                     to the psychological drama in Two Figures Stand-
                                                     ing is the artist’s use of forceful, slashing brush-
                                                     strokes that create the stylized anatomy of these
                                                     indeterminate images.

                                                     The artist’s Pinnacle series (fig. 6 and pg. 11) is character-
Fig. 6
                                                     ized by works depicting heads that are often rendered
                                                     sideways and perched atop projecting conical forms.
                                                     Are the heads balancing precariously on stylized
                                                     mountain peaks or, in a more macabre interpretation,
                                                     are they resting on torturous spikes? The image of
                                                     a contemplative head balanced on a summit could
                                                     be seen as a soaring symbol of human attainment,
                                                     yet it may portend an untimely death at the hands
                                                     of sinister forces. Ultimately, Garde leaves us to es-
                                                     tablish meaning through our own perception and
                                                     personal histories.

                                                     Two Figures, 1994 (fig. 1, front and back cover), is an
                                                     outstanding example of the work represented in
                                                     Garde’s Puppet series. Predominating the composition
                                                     is an outstretched greenish figure wearing strange
                                                     hand puppets. To the left, and separated by an
                                                     expanse of black, a more hastily drawn figure stands
                                                     awkwardly in the space. The isolation of these subjects
                                                     within the pictorial plane creates an uncomfortable

                                                18
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 21 of
                                                52




psychological tension. Garde leaves the viewer to
ponder the connectedness of these two very different
characters. The hand puppets are an emotive device
for the artist; allowing him to bypass language and
occupy the non-verbal territories of the mind. The
artist’s thoughts are filtered through puppets that—
instead of communicating in concrete terms—convey
meaning through spirited wit and cunning puns.
Once again, Garde leaves us to decipher meaning
from these spirited intermediaries and make our
own sense of the unique characters assembled in
the compositions.

Bordering on the absurd, Garde’s depictions of
fleshy, round faces with protruding tongues evoke
the playful and at times, the provocative. An untitled
monotype from 1989 (fig. 7 and pg. 43), offers up
an unapologetically silly exchange in which two
pudgy heads bare their tongues at each other. Is
the artist encouraging us to shed inhibitions and be
spontaneously free and playful? Perhaps we’re being
given permission to shirk societal norms and express
disgruntlement with the show of a projecting tongue?
The latter seems plausible in Contemplation, 1992
(pg. 24). In what seems to be an act of repulsion, a
craggy-faced fellow sticks his tongue out at a dog-            Fig. 7
like creature. In another untitled work (pg. 7), a pink
face portrayed in profile thrusts its tongue into the
mouth of another pale face in a gesture that seems
less romantic than forcefully fetishistic.
                                                               Fig. 8
Prominently represented in the exhibition is Garde’s
Hamlet series. By no means illustrative, these works
do not seek to represent aspects of Shakespeare’s
tragic tale. Rather, they shed light on the depths
of human experience and the complex capacity
for humans to navigate and embody diametrical
extremes of emotion. These brooding paintings, like
the turmoil in Hamlet’s heart, are about struggle,
loss, sorrow, and even transcendence. In Twister, 1991
(fig. 8, pg. 29), Garde explores the shadowy terrain of
the psyche. A nude figure with hands stretched, as
if to shield its face, seems to retreat against a black
background as an oppressive yellow band bears
                                                          19
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 22 of
                                                52
                                                               Fig. 9




down on it. To the left a seemingly omnipotent glowing         2. Chantel Eschenfelder, image text from Ernst
head hovers in the darkness— while to the right, an               Ludwig Kirchner Retrospective (Ostfildern,
orange serpentine form rises from the bottom—yet                  Germany: Hatje Cantz Verlag, 2010), p. 250.
we do not know their significance to the scene. Are
they a source of menace or solace for the seemingly            Additional Sources
troubled figure? With psychological intensity, Garde
                                                               Katharina Beisiegel, Editor, Ernst Ludwig Kirchner:
explores other aspects of “the self” in Viewer, 1994
                                                               Imaginary Travels, The Art Centre Basel, Prestel
(fig. 9 and pg. 31). A lone apparitional figure travels
                                                               Verlag, Munich, London, New York, 2018.
toward an array of vertical marks that, against a flood
of black, seem to represent the lighted opening of             Frederick R. Brandt and Eleanor M. Hight, German
a portal. Viewer is an emotionally penetrating work            Expressionist Art, University of Washington Press,
in which Garde investigates the essential dualities            Seattle and London, 1987.
of existence.
                                                               Dietmar Elger, Expressionism: A Revolution in German
Harold Garde, who turns 96 years old in 2019,                  Art, Taschen, Kӧln, 2008.
continues to create works that are loaded with
unadulterated color, bold brushstrokes, and instilled          Image Credits
with indomitable spirit. Like the works of other               Figure 3. Ernst Ludwig Kirchner, Marcella, 1909-10,
significant expressionists, figures and faces are used         Oil on canvas, 30 x 23 1/2 inches, Moderna Museet,
as vehicles to deliver riveting emotional content. The         Stockholm
selected works featured in When There Was Another
Me offer the opportunity to explore the dynamic                Figure 4. Karl Schmidt-Rottluff, Portrait of Emy,
continuum of expressionism through Garde’s                     1919, Oil on canvas, 28 5/16 x 25 3/4 in. (71.9 x 65.4 cm),
deft visions.                                                  North Carolina Museum of Art, Raleigh, Bequest of W.
                                                               R. Valentiner, G.65.10.58, © 2019 Artists Rights Society
Notes                                                          (ARS), New York / VG Bild-Kunst, Bon
1. Nicole Brandmüller, Ernst Ludwig Kirchner
    Retrospective (Ostfildern, Germany: Hatje Cantz
    Verlag, 2010), p. 56.
                                                          20
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 23 of
                                                52




Possession, 2002
Acrylic on canvas, 40 x 55 in.




George Kinghorn has served as the Executive Director           Carl Little is the author of more than 25 art books,
& Curator of the University of Maine Museum of Art             including Paintings of Maine, The Art of Monhegan
since 2008. As a curator, Kinghorn has organized               Island, and Edward Hopper’s New England. He has
over 100 modern and contemporary art exhibitions               written monographs on John Singer Sargent, Winslow
including: Intuition and Response: Masterworks from            Homer, Dahlov Ipcar, Joel Babb, Jeffery Becton, Philip
the Edward R. Broida Collection; Towards the Organic:          Barter and Philip Frey. His book Eric Hopkins: Above
Material and Metaphor; Push Play: Redefining Pop;              and Beyond won the first John N. Cole Prize from
Activating Space: Sculpture as Environment; Second             Maine Writers & Publishers Alliance in 2012.
Skins: Sculptural Soundsuits and Tondos by Nick Cave.
Prior to Maine, Kinghorn was with the Museum of
Contemporary Art Jacksonville and served in several
positions including Deputy Director & Chief Curator
and Director. He received his Master of Fine Art degree
in visual arts from Michigan State University.
                                                          21
     Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 24 of
                                            52




Untitled, 1992
Monotype on paper, 21 7/8 x 15 in.


                                            22
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 25 of
                                       52




                                                                     Sculpture on Table, 1994
                                                                Acrylic on canvas, 49 x 72 in.
                                                                       From the collection of
                                                                 Walter and Brandi Charnoff




                                       23
          Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 26 of
                                                 52




Contemplation, 1992
Monotype on paper, 23 1/4 x 16 7/8 in.




                                                 24
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 27 of
                                       52




                                                                                    Slip, 1988
                                                                Acrylic on canvas, 46 x 66 in.




                                       25
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 28 of
                                                52




Untitled, 1994
Monotype on paper, 22 x 29 1/2 in.




                                                26
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 29 of
                                       52




                                                    Self Portrait as a Stranger, 1987
                                                     Acrylic on canvas, 66 x 44 in.

                                       27
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 30 of
                                                52




Self Portrait, 2005
Strappo on Paper, 12 4/5 x 13 in.




                                                28
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 31 of
                                       52




                                                                                Twister, 1991
                                                                Acrylic on canvas, 54 x 76 in.




                                       29
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 32 of
                                                52




Stander, 1995
Acrylic on canvas, 55 x 72 in.




                                                30
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 33 of
                                       52




                                                                                  Viewer, 1984
                                                              Acrylic on canvas, 66 1/2 x 66 in.




                                       31
          Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 34 of
                                                 52




both works:
Untitled
Ink on paper, 3 1/2 x 4 3/4 in.

                                                 32
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 35 of
                                       52




                                       33
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 36 of
                                       52




                                                                 Two Figures Standing,
                                                                 1993 Acrylic on canvas,
                                                                 55 x 80 in.

                                              34
       Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 37 of
                                              52




   Councils, 1986
Acrylic on canvas,
        54 x 80 in.
                                      35
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 38 of
                                       52




                                      36
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 39 of
                                       52




                                                                                top: Untitled
                                                                 Ink on paper, 3 1/2 x 4 1/16 in.
                                                                           bottom: Untitled
                                                                 Ink on paper, 4 3/4 x 3 1/2 in.
                                       37
  Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 40 of
                                         52




Sting, 1987
Monotype, 17 x 15 1/4 in.


                                         38
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 41 of
                                       52




                                                                           Untitled Diptych, 1991
                                              Acrylic, Charcoal on paper, each panel: 30 x 22 in.




                                       39
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 42 of
                                                52




Couple, 1987
Monotype on paper, 22 5/8 x 29 5/8 in.




                                                40
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 43 of
                                       52




                                                                             Frolic, 1996
                                                         Strappo on paper, 29 7/8 x 22 in.



                                       41
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 44 of
                                       52




         Pinnacle, 1988
         Monotype on paper, 30 x 22 1/8 in.

                                              42
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 45 of
                                       52




                                                                     Untitled, 1989
                                                      Monotype on paper, 30 x 22 in.

                                       43
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 46 of
                                                52




Against Orange, 1992
Acrylic on canvas, 21 1/2 x 32 in.




                                                                                              top right:
                                                                                        Untitled, 1994
                                                                       Acrylic on paper, 22 1/4 x 30 in.

                                                                                         bottom right:
                                                                                        Still Life, 1995
                                                                         Acrylic on canvas, 44 x 55 in.
                                                44
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 47 of
                                       52




                                       45
  Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 48 of
                                         52




On Pyramids, 1988
Monotype on paper, 30 x 22 in.

                                         46
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 49 of
                                       52




                                                      Evening Walk, part of Parade series, 1987
                                                        Monotype on paper, 25 1/2 x 21 1/2 in.



                                       47
         Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 50 of
                                                52




Acknowledgments
                                                                                             George Kinghorn
                                                                                 Executive Director & Curator
                                                                           University of Maine Museum of Art


The University of Maine Museum of Art (UMMA) wishes to express its deepest appreciation to the many individuals
who contributed to the realization of this exhibition and catalogue. First and foremost, we offer our gratitude
to Harold Garde for his unwavering enthusiasm and for sharing this powerful selection of works with UMMA’s
visitors. We thank Mr. Garde’s children: Amy Asher, Keith Garde and Elissa Garde-Joia for their assistance with
various aspects of this exhibition. I would especially like to thank Ms. Asher who has been a spirited collaborator
throughout the development of this project. Nancy Loving and Aly St. Pierre, who represent Mr. Garde through
their gallery ArtSuite in Piermont, New York offered considerable time and assistance in organizing this exhibition.

UMMA offers its gratitude to Heather Magee for her aesthetic vision and exemplary design of this catalogue. Carl
Little’s thoughtful essay provides insightful commentary on Garde’s background and prolific career. David Clough
and Walter Smalling’s beautiful photographs of the works of art were essential to the success of the publication.
UMMA Registrar Sara Belisle and Preparator Aaron Pyle skillfully handled the many details in mounting the
exhibition and framing the works of art. I’m grateful for the efforts of Assistant Director for Finance, Administration
and Membership Kathryn Jovanelli who provided invaluable assistance with editing this publication and, as
always, seamlessly tended to many other essential details. Senior Museum Educator and Marketing Manager
Kat Johnson has done a fine job in planning exciting and engaging programming to accompany the exhibition
tailored to UMMA’s audiences of all ages. In addition, the Museum offers a special thanks to the Museum of Art
Alliance, a nonprofit support organization that advances the mission of UMMA, for supporting the production of
this catalogue.




                                                          48
Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 51 of
                                       52




                                       53
       Case 1:19-cv-02381-LTB-MEH Document 89-14 Filed 04/20/20 USDC Colorado Page 52 of
                                              52




 ISBN 978-0-578-47542-4
                  90000




9 780578 475424

                                              50
